Notice of Allowability

The following is an examiner’s statement of reasons for allowance: the amended claim are directed to eligible subject matter when viewed as a whole and are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
RATHOD (WO-2016113602-A1) related to a system for providing on-demand services to users.
NEWLIN (US-20160298977-A1) related to a system for comparing multiple transportation modes. 
KARAMBATSOS (US 2017/0249653 A1) related to a system for provide merchant offers to consumers.
Andrew J. Hawkins. The Verge. Dec 2, 2015.  (Uber wants to integrate with all your apps) < https://www.theverge.com/transportation/2015/12/2/9835604/uber-button-app-developer-API-rideshare> [Accessed 5 August 2021].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./            Examiner, Art Unit 3628                                                                                                                                                                                            

/DANIEL VETTER/            Primary Examiner, Art Unit 3628